Citation Nr: 1534608	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder and major depressive disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

In April 2010, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) and assigned a 50 percent disability rating.  In October 2010, the Veteran submitted a statement requesting to "reopen" his claim for PTSD and MDD.  The RO failed to construe this statement as a notice of disagreement and an August 2011 rating decision continued the 50 percent disability rating.  See 38 C.F.R. § 20.201 (2014).  The August 2011 rating decision noted that "[s]ince there is a likelihood of improvement, the assigned evaluation is not considered permanent and is subject to a future review examination," and the August 2011 rating code sheet indicated that an examination would be conducted in April 2015.

The evidence of record contains a February 2014 screen shot noting that a future examination was to be scheduled for April 2015.  However, there is no evidence in the electronic record that a review examination was ever scheduled or performed.  Accordingly, a remand is required.

In his April 2013 VA Form 9, the Veteran alleged that he should be rated at least 70 percent disabled because of his inability to work due to "peripheral neuropathy which affects [his] PTSD and anxiety disorder."  Although a February 2014 rating decision denied service connection for peripheral neuropathy, the Board finds that the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to the Veteran's PTSD and MDD was reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the issues of a higher initial increased rating for PTSD and MDD and entitlement to TDIU are inextricably intertwined, a remand is required so they may be decided together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is remanded for the following action:

1.  The RO must send the Veteran the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.  The RO must also request that the Veteran complete VA Form 21-8940, the application for increased compensation based on unemployability.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  If, and only if, a review examination has not yet been scheduled, or if the Veteran failed to show for a scheduled review examination and provided good cause, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected posttraumatic stress disorder and major depressive disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's posttraumatic stress disorder and major depressive disorder symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establish and maintain effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected posttraumatic stress disorder and major depressive disorder preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  If the Veteran did report for a VA review examination and one was completed, the RO must associate the examination report with the electronic evidence of record.

6.  If the Veteran did not report for a scheduled review examination and did not provide good cause, the RO must request that the scheduling VA Medical Center (VAMC) provide the RO with the letter of record sent to the Veteran notifying him of the date, time, and place of his examination, and the RO must associate this letter with the electronic evidence of record.  Any evidence that this notice was returned as undeliverable or that the VAMC attempted to contact the Veteran by telephone must also be associated with the electronic evidence of record.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

